Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,805,728. Although the for example independent claim 1 of the current application is an obvious variation of claim 1 of U.S. Patent No. 10,805,728.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,433,057. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No.10,433,057
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in Claims 9 and 19 are not supported by applicant’s disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, 11-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan et al. (US 2016/0350067A1, hereinafter Sundaresan) in view of Barman et al. (US 2004/0187044A1, hereinafter Burman).
Regarding claim 1, Sundaresan discloses: A system including a plurality of audio playback devices in communication with each other, the system comprising: a first audio playback device (for e.g., 22, fig. 1) of the plurality of audio playback devices (22, 24, 26), wherein the first audio playback device is configured to distribute audio content to at least one other audio playback device of the plurality of audio playback devices; and a second audio playback device of the plurality of audio playback devices, the second audio playback device (24, fig. 1) different from the first audio playback device (23, fig. 1; paragraphs: 0012-0015; abstract).
A method of distributing audio content to and synchronizing audio data among a plurality of audio playback devices that are in communication with each other, the method comprising: distributing, by a first audio playback (for e.g., 22, fig. 1) device of the plurality of audio playback devices (22, 24, 26 fig. 1), audio content to at least one other audio playback device of the plurality of audio playback devices; and distributing, by a second audio playback device of the plurality of audio playback  devices, the second audio playback device different from the first audio playback device (23, fig. 1; paragraphs: 0012-0015; abstract).
Sundaresan differs from claimed invention in that he does not specifically disclose: wherein the second audio playback device different from the first playback device is configured to distribute clock information to at least one other audio playback device of the plurality of audio playback devices, and where in the clock information is used to help determine playback timing for the audio content.
However, Burman discloses: using a master clock for effecting synchronization among various devices including audio playback devices (paragraph: 0007).
Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Sundaresan’s system, in light of teachings of Burman, to provide for the following: wherein the second as this arrangement would provide one among many ways of synchronizing devices as taught by Burman.
Regarding claims 2-6, 8, 10, 12-16, 18, 20, Sundaresan further discloses: wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device includes the second audio playback device (paragraph: 0012), wherein the at least one other audio playback device that is configured to receive clock information from the second audio playback device includes the first audio playback device (paragraph: 0006), wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device is in a group with the first audio playback device, and wherein the group is configured to render the audio content in synchrony based at least in part on the clock information (paragraph: 0013-0014), wherein the at least one other audio playback device that is configured to receive audio content from the first audio playback device includes the second audio playback device (paragraph: 0015), wherein the at least one other audio playback device that is configured to receive clock information from the second audio playback device includes the first audio playback device, and wherein the .
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaresan in view of Burman as applied to claims 1, 11 above, and further in view of Metzler et al. (US 2008/0089331A1, hereinafter Metzler).
The combination differs from claims 7, 17 in that it does not specifically disclose: wherein the second audio playback device is selected according to an algorithm that excludes the first audio playback device from consideration.
However, Metzler discloses: leader selection algorithm which excludes previously selected station for a fixed period of time (paragraphs: 0073-0074).	Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Sundaresan’s system, in light of teachings of Metzler, to provide for the following: wherein the second .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2018/0020308A1) to Lai et al. discloses dynamically changing master audio playback device which teaches: A method for dynamically changing the master audio playback device of a set that includes at least two audio playback devices, wherein one audio playback device of the set is a set master audio playback device that controls the play of audio data by at least one other slave audio playback device of the set. A first slave audio playback device receives its selection as a new recipient of audio data and, in response, the first slave audio playback device is designated as a new set master audio playback device and the set master audio playback device is designated as a new slave audio playback device. The new set master audio playback device controls the play of audio by the new slave audio playback device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651